Order denying motion of defendant Herman Gluck to dismiss the complaint affirmed. Order striking out three defenses modified by providing that defendant Herman Gluck shall have leave to serve, within ten days from the entry of the order herein, an amended answer containing the subject-matter of the third defense, setting forth in detail the facts stated to plaintiff’s agent concerning defendant’s health, family history and insurability, and as so modified affirmed. Such defenses might be available to said defendant if the applications for insurance were not attached to the policies, as required by section 58 of the Insurance Law. The complaint alleges that such applications were attached. The answer denies these allegations. There being but one record, respondent is awarded ten dollars costs and disbursements. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.